COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

                                                 §
                                                                 No. 08-10-00043-CR
 IN RE: JOEY HERNANDEZ,                          §
                                                           AN ORIGINAL PROCEEDING
 Relator.                                        §
                                                                   IN MANDAMUS
                                                 §

                                                 §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Joey Hernandez, pro se, has filed a petition for writ of mandamus requesting this Court to

compel the Judge of the 168th Judicial District Court of El Paso Count, Texas to “adjudicate”

numerous motions, letters, pleadings, and exhibits and apply 2,054 days of “time served credit”

to Relator’s sentence of imprisonment.

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no

other adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial.

State ex rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Relator has not demonstrated he is entitled to

mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny the petition.




March 10, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J. (Not Participating)

(Do Not Publish)




                                               -2-